   Case 1:18-cv-00996-LPS Document 19 Filed 03/04/19 Page 1 of 2 PageID #: 1007



                                  l(ramer Levin




                                   March 1, 2019



                                   BY HAND DELIVERY


                                   The Honorable Leonard P. Stark
                                   The United States District Court for the District of
                                   Delaware
                                   844 N King St.
                                   Wilmington, DE 19801
P. Bradley O'NefU
Portner                            Re:    In re Woodbridge Group Of Companies, LLC, et al, Case
T 212-715-7583                            Number 18-cv-00996-LPS
F 212-71s-8000                     Dear Judge Stork:
BOneill@KRAMERlEVIN.com


1177 Avenue of the Americas        We ore co-counsel to Contrarian Funds, LLC ("Contrarian") in
New York. NY 10036
                                   connection with this appeal from an Order (the "Order"} of the
T 212.715.9100
f 212.715.8000                     Bankruptcy Court for the District of Delaware {the "Bankruptcy
                                   Court") . [Bankr. Dkt. No. 2016] .1 Contrarion filed its Notice of Appeal
                                   in July of last year. [Bankr. Dkt. No. 2078]. Briefing was completed in
                                   mid-November.

                                   Late last October, while this appeal was pending, the Woodbridge
                                   Group of Companies', et al. (the "Debtors") First Amended Joint
                                   Chapter 11 Plan of Liquidation was confirmed (the "Plan") [Bankr.
                                   0kt. No. 2903]. The Plan went effective on February 15, 2019, and
                                   the Liquidation Trust is planning to make an initial cash distribution on
                                   claims on or before Morch 31 , 2019. [Bankr. Dkt. No. 3421 ] .

                                   The commencement of distributions threatens to harm Contrarian.
                                   The Bankruptcy Court 's Order disallowed a proof of claim filed by
                                   Contrarian (the "Claim") in the Woodbridge case. Contrarian
                                   acquired that claim (as well as certain notes and other rights) from
                                   another creditor of the Debtors. At presen1, the Bankruptcy Court's
                                   disallowance of Contrarian 's proof of claim means that distributions
                                   on the underlying claim will not be made to Contrarian, but instead
                                  to the party from which it acquired the claim. If Contrarian were to

          1
              References to "Bankr. 0kt. No." are made to Bankruptcy Case Number 17-12560 (KJC).


                                   KRAMER LEVIN NAFTALIS & FRANKEL LLP   NEW YORK   I   SILICON VALLEY   I   PARIS
Case 1:18-cv-00996-LPS Document 19 Filed 03/04/19 Page 2 of 2 PageID #: 1008


   Moteh 1. 2019




   prevail on its appeal before distributions begin. its claim would be reinstated and
   distributions would be made directly to it. If the appeal is not resolved before the initial
   distribution, however, even if Contrarian prevails. it will still be required to pursue the
   original claim holder and potentially have to litigate to collect whatever amounts are
   paid by the estates. While we are mindful o f the burdens imposed by the Court's
   calendar, to avoid the potential expense and inconvenience of such collection efforts to
   both itself and the claim seller, Contrarian respectfully requests that the Court do what it
   can to expedite its consideration of the pending appeal.

   Should you have any questions or concerns, I am happy to discuss the matter with you
   further.

   Respectfully Submitted.


  ~P. Bradley O'Neill

   PO:ls

   cc:     Robert Pfister, Esq.
           David M. Klauder, Esq.




                                                                                                  2
